58 N.J. 372 (1971)
277 A.2d 546
STATE OF NEW JERSEY, BY THE COMMISSIONER OF TRANSPORTATION, PLAINTIFF-RESPONDENT,
v.
ETHEL W. PROBASCO, ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued May 10, 1971.
Decided May 24, 1971.
Mr. Ralph S. Heuser, Jr., argued the cause for the appellants (Messrs. Heuser & Heuser, attorneys).
Mr. David A. Biederman, Deputy Attorney General, argued the cause for the respondent (Mr. George F. Kugler, Jr., Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion in the Appellate Division, 114 N.J. Super. 546 (1970).
*373 For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
For reversal  None.